Citation Nr: 1105803	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  08-19 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for pulmonary tuberculosis.

2.  Entitlement to service connection for tuberculosis.

3.  Entitlement to service connection for a respiratory condition 
other than tuberculosis.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant, Mr. [redacted]


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army 
from June 1975 to June 1978.

These matters come before the Board of Veterans Appeals (Board) 
on appeal from a September 2006 rating decision by the Newark, 
New Jersey, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA), which in pertinent part declined to 
reopen a claim of service connection for tuberculosis.  

The Veteran testified at a January 2009 hearing held before the 
undersigned at the RO.  A transcript of that hearing is of 
record.  At that time, the claim was advanced on the docket due 
to financial hardship.

In a June 2009 decision, the Board recharacterized the issues to 
include consideration of non-tuberculin lung conditions, 
consistent with the Veteran's allegations.  Both issues 
concerning the lungs were remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for further 
development.

The Board additionally granted service connection for left and 
right knee disabilities; VA implemented that decision in July 
2010, and hence no further question remains for Board 
consideration with respect to those disabilities.

The issues of service connection for tuberculosis and a 
respiratory condition other than tuberculosis are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the AMC.


FINDINGS OF FACT

1.  Service connection for pulmonary tuberculosis was denied in 
an unappealed October 1986 rating decision on the grounds that 
there was no established diagnosis or current disability; the 
denial became final in October 1987.

2.  Evidence received since October 1986 was not previously 
considered by agency decision makers, is not cumulative or 
redundant of evidence already of record, addresses an 
unestablished fact, and raises the reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening of a claim of service connection for 
pulmonary tuberculosis have been met.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
With respect to the issue decided here, the benefit sought on 
appeal is being granted in full.  Accordingly, any error 
committed with respect to either the duty to notify or the duty 
to assist was harmless and will not be further discussed.  

II.  New and Material Evidence

An appeal consists of a timely filed notice of disagreement and, 
after a statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

The claim of service connection for pulmonary tuberculosis was 
denied in an unappealed October 1986 rating decision, which 
became final in October 1987.  The RO determined that there was 
no established diagnosis of tuberculosis in service or after 
service, and no current disability.

Since October 1986, private and VA records have been received 
which clearly demonstrate a current diagnosis of a chronic lung 
disease.  Further, a private physician, Dr. MP, has stated that a 
diagnosis of pulmonary tuberculosis is established by the record.  
While he does not specify the source of his information, the 
credibility of the assertion, where not patently absurd, must be 
accepted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Duran 
v. Brown, 7 Vet. App. 216 (1994).

These records and statements were not available at the time of 
the 1986 denial.  They present previously unconsidered findings 
and opinions.  The evidence received since October 1986 is new.  
Moreover, it is material.  The evidence directly addresses both 
of the unestablished facts cited in the October 1986 denial.  
There is now evidence of a current diagnosis and of pulmonary 
tuberculosis.  As this evidence tends to support the Veteran's 
claim, the reasonable possibility that his claim can be 
substantiated is raised.  Reopening the claim of service 
connection for pulmonary tuberculosis is warranted.

Adjudication of the Veteran's claim does not end with the 
determination that new and material evidence has been received.  
This matter must now be addressed on a de novo basis.  For the 
reasons detailed in the remand section, additional development is 
required for a full and fair adjudication of the underlying 
service connection claim.


ORDER

New and material evidence having been submitted, the claim of 
service connection for pulmonary tuberculosis is reopened; to 
this extent only, the appeal is granted.





REMAND

In June 2009, the Board remanded the claims for additional 
development, to include provision of a VA examination to 
determine the nature, extent, and etiology of any respiratory 
condition, and to obtain current VA and private treatment 
records.  Unfortunately, further remand is required.

First, it does not appear that any attempt was made to associate 
updated VA treatment records with the claims file, or even to 
ascertain whether such existed.  Submissions from the Veteran 
indicate that he is receiving ongoing, if irregular, treatment at 
VA facilities in East Orange and/or Lyons, New Jersey.  On 
remand, VA must document attempts to obtain current records as 
well as associate any current records with the claims file.

VA also does not appear to have made a specific request for the 
complete records of Dr. MP; the Veteran has submitted several 
summary statements from him, but these are not sufficient to 
establish the full basis of his knowledge and opinions with 
regard to the Veteran's illness.  Further, in June 2009 and 
August 2010 letters, he described two different medical 
histories.  Complete records will assist in evaluating the 
competence and credibility of his reports

Further, the VA examination provided in September 2009 is not 
adequate for adjudication purposes.  Although the examiner states 
he reviewed the claims file in conjunction with the examination, 
he repeatedly states that only "latent" tuberculosis was 
present in service; he does not address the in-service findings 
of "probable primary [tuberculosis], resolving" or explain why 
this clearly symptomatic infection does not qualify as active 
tuberculosis.  His statements, and hence his rationale for his 
stated opinion, appear to be directly at odds with the other 
evidence of record.  The apparent discrepancy must be explained.

Further, the examiner's opinion regarding diagnosis of chronic 
obstructive pulmonary disease (COPD) fails to address whether 
such is etiologically related to the in-service respiratory 
complaints, whether or not they are in fact active tuberculosis.  
The opinion is also tainted by his reliance on a finding that 
there has never been active tuberculosis present.  Moreover, the 
bare statement that COPD is related to smoking does not clearly 
state whether it was this Veteran's short 3 year smoking history 
which caused COPD (and how) or whether smoking generally was 
considered the cause of COPD.  A clear rationale for opinions 
expressed is a requirement for an adequate examination.

On remand, a new VA examination is required to ensure the correct 
and complete record has been considered, and to obtain adequate 
medical opinions.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited 
handling is required.)

1. Obtain updated VA treatment records from 
the medical centers in East Orange and Lyons, 
New Jersey, as well as all associated clinics 
and any other VA facility identified by the 
Veteran or in the record.

2. Contact the Veteran and request a properly 
executed VA form 21-4142, Authorization and 
Consent to Release Information to the 
Department of Veterans Affairs, for Dr. M. 
Patel.  Upon receipt of such, VA must take 
appropriate action to contact the doctor and 
request all records related to a pulmonary 
condition.  The need for complete records 
should be stressed.

The Veteran should be informed that in the 
alternative he may obtain and submit the 
records himself.

3. Schedule the Veteran for a VA Respiratory 
(Obstructive, Restrictive, and Interstitial) 
examination; the claims folder must be 
reviewed in conjunction with the examination.  
The examiner should identify all current 
chronic respiratory conditions or residuals 
thereof.

The examiner should state whether or not the 
identified in-service "probable primary TB" 
represents active tuberculosis.  The examiner 
should opine as to whether there is any 
current residual of the in-service condition, 
and should opine as to whether it is at least 
as likely as not that any currently diagnosed 
condition is related to the documented in-
service treatment.  The examiner should 
comment on the Veteran's reports of ongoing 
respiratory problems since service, as well 
as explain what, if any, role the apparently 
limited smoking history had in the 
development of current problems.

A full and complete rationale for all 
opinions expressed is required.  If the 
examiner feels that the requested opinion 
cannot be rendered without resorting to 
speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

4.  Review the claims file to ensure that all 
of the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then readjudicate the 
claims on appeal.  If either of the benefits 
sought remain denied, issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite period of time 
to respond.  The case should then be returned 
to the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


